Citation Nr: 0022428	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

The claims file contains a report of a June 1998 rating 
decision wherein, in pertinent part, it was determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO affirmed its June 
1998 determination that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder.

The veteran presented oral testimony before a Hearing Officer 
at the RO in November 1999, a transcript of which has been 
associated with the claims file.

In April 2000 the RO determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disorder, and on 
de novo review of the record, denied entitlement to service 
connection for a back disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  

Hence, although the RO has already determined that new and 
material evidence was submitted, the Board will proceed with 
a determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder, and has accordingly 
characterized the issue as reported on the title page.


FINDINGS OF FACT

1.  In December 1995 the RO, in pertinent part, denied 
reopening the previously denied claim of entitlement to 
service connection for a back disorder.

2.  The evidence submitted since the December 1995 
determination bears directly and substantially upon the issue 
at hand, and because it is not wholly duplicative or 
cumulative, and is significant, it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a back 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1995 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a back disorder is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a back 
disorder is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the December 1995 
rating action wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is 
reported in pertinent part below.

Service medical records are devoid of complaints or clinical 
findings of a back injury or any back disability.  The 
veteran's record of service (DD-214) shows that he was 
overseas (USARPAC) for almost a year; his specialty was in 
communications.

On his separation examination conducted in September 1967 the 
veteran checked "no" to the question of his having recurrent 
back pain, did not mention having had any back injury, and 
was not shown to have complaints or any clinical residuals of 
any back problems.

On his initial claim for compensation benefits, filed in 
1970, the veteran stated that in December 1966 while at Nha 
Trang, Vietnam, a 10 Kw generator fell when they were 
carrying it.  He hurt his back when he fell, and the 
generator fell on him.  He stated that he had been seen at 
the hospital there for treatment for back complaints.  On the 
application, the veteran reported that he had been treated by 
Dr. (JM)B in December 1967.

A statement was received from JHB, MD, dated in January 1971, 
to the effect that he had first seen the veteran in December 
1967 with a skin rash.  In addition, he had a history of back 
trouble in Vietnam.  On his visit in January 1971 the veteran 
reported that while in Vietnam, he was lifting a heavy 
generator weighing approximately 740 pounds which fell on his 
knee.  He was able to get up, but two months later he was 
seen by the medical corps and had X-rays.  

Since then the veteran had had back trouble off and on, and 
more recently, especially on turning, he had experienced 
excruciating back pain.  

Dr. JHB's summary report of the examination of the back 
showed no particular abnormality and no pain on rotation or 
flexion.  On external and internal rotation of the leg there 
was some back distress.  The physician further opined that 
because of a history of back pain, related to service, he 
should be examined at a VA facility where X-rays could be 
taken of his back, etc.

A VA examination was undertaken in February 1971.  At that 
time, the veteran reported that he had worked since service 
in landscaping, as a general laborer, and as a welder.  He 
said that his back hurt when he bent over or he reached for 
something, and he could hardly move or do anything.  He 
described an incident in service when a generator fell and 
injured his knee, at which time he thought he had also hurt 
his back.  He said his back had been bothersome ever since.  
Diagnosis was lumbosacral strain, in remission.  The examiner 
stated that there was "no objective evidence of 
back...pathology on this examination".  X-rays were taken of 
the lumbosacral spine which showed normal disc spacing, no 
evidence of spondylolisthesis or compression fracture and the 
findings were said to be unremarkable.

Clarification was received from National Personnel Records 
Center in March 1971 to the effect that service records 
showed no sign of back complaints, but if additional 
clarifying unit treatment numbers, etc. could be provided an 
additional search could be undertaken.

Clinical records and associated reports from MD'A, D.C., were 
received showing that in early May 1986, the veteran was 
injured in a work-related incident after he had spent a day 
carrying lumber up and down an incline at a jobsite.  The 
following day he found he was unable to get out of bed.  As 
job foreman, he had to report to work but was unable to get 
out of his truck for the day, and had constant moderate back 
pain with occasional episodes of severe pain with radicular 
symptoms.  He tried to continue, but eventually had to 
discontinue work in 1991. 

The physician diagnosed lumbar disc syndrome with myelopathy 
confirmed by magnetic resonance imaging (MRI) in November 
1990, with lumbosacral radiculitis to the left lower 
extremity, and injury to the left acromioclavicular joint 
with widening. 

The veteran's current symptoms included moderate constant 
back pain with occasional severs flare-ups.  He limited his 
activities, yet was still unable to do many activities.  It 
was suggested that additional orthopedic and neurological 
testing be undertaken.  A report of vocational rehabilitation 
services is also of record.  It was noted that the veteran 
had experienced a sprain to the lumbar region in May 1986.

Additional insurance reports from 1993 show that the veteran 
continued to have radicular pains into his left lower 
extremity on a frequent basis as well as moderate to severe 
and nearly constant lumbar pain.  He was said to be unable to 
do physical work without exacerbation.  Examination showed 
decreased range of back motion, myospasm of the lumbar 
paravertebral muscles, and an inability to lie prone.

On VA examination in December 1993, done in connection with a 
nonservice-connected pension claim, the veteran stated that 
he had hurt his back in service in 1966 while unloading a 
heavy generator.  He said he had been treated in service as 
an outpatient.  In 1986 he hurt himself at work on a 
construction project when he lost feeling and movement in his 
legs after carrying lumber.  Since then, he reported that he 
had been unable to continue his work as a concrete foreman.

On examination, he had severe pains in his low back and other 
areas, and radiation of the pain from the low back to the 
left buttock and down the left leg.  He limped, and 
complained of low back pains radiating into the left lower 
extremity.  A complete back examination could not be done 
because of his inability to lie on his back.  Pertinent 
diagnosis was (history of) injuries to the low back.  

X-rays showed endplate osteophytosis at L-4/L-5, and 
Schmorl's node invagination at the endplates (also seen 
higher up the spinal column) with diagnosis of minor 
degenerative changes in the lumbar spine, slightly more 
advanced at the L-4/L-5 with minimal disc narrowing.

VA outpatient treatment records from 1995 show complaints of 
low back pain which the veteran said had existed since an 
injury to his low back in service in the mid-1960's.  It was 
noted that the veteran had been taking Indocin.  He was also 
in the process of filing a Social Security Administration 
(SSA) claim, and argued that he was unable to return to work, 
or participate in a computer training program because of his 
back pain.  [SSA records were not made available].

The evidence associated with the claims file, subsequent to 
the December 1995 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a back disorder, is reported in pertinent part below.

A statement was received from a service comrade in 1998 
essentially confirming the veteran's description of having 
hurt his back when a generator had fallen on him.  At that 
time the veteran complained of having hurt his back.  The 
affiant, LB, drew a diagram of the incident.  He said that 
they had not understood the full extent of the veteran's 
injuries until the next day when he said his back was still 
in a lot of pain.  He indicated that he had not been in touch 
with the veteran since then until requested to relate the 
story.

In 1998 two pages of clinical records dated in January 1971 
were received from JHB, MD, which were essentially compatible 
with the summary report cited above.

A March 1999 a letter was also received from Dr. JHB, 
virtually identical to the one received in January 1971, 
relating to his care of the veteran starting in December 1967 
and thereafter until his last visit in January 1971.

Also in March 1999, a memorandum was received from a VA 
physician, dated in March 1999, as follows:

(The veteran) has severe low back pain 
and right knee pain since 1967 in 
Vietnam.  He has persistent skin rash 
since Vietnam documented July 1967 and 
after discharge on 12/19/67.  He has 
degenerative changes in cervical and 
lumbar spine with LOM at present.  Right 
knee is swollen with severe limitation of 
motion and persistent pain.  Injuries in 
Vietnam caused persistent back and knee 
problems over the past 32 years which 
have limited the ability of this veteran 
to work at his occupation.

At the personal hearing, the veteran testified that he had 
injured his back in service in a generator incident while in 
Vietnam.  Tr. at 1-2.  He further averred that he had not 
injured his back at work or in an auto since service.  Tr. at 
11.  And on inquiry, the veteran stated that after service, 
he had worked construction but had not worked since 1991.  
Tr. at 10-11.  He further indicated that he had applied for 
and drawn Workmen's Compensation benefits for a year, and was 
now receiving Social Security benefits.  Tr. at 10-11.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



A decision of a duly constituted rating agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5108 (West 
1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


New evidence is that evidence which (1) was not in the record 
at the time of the final disallowance of the claim, and (2) 
is not merely cumulative of other evidence in the record.  
Smith v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim in the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997);  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  Further discussion of these 
exceptions are found with regard to "inherently 
incredibility" in Samuels v. West, 11 Vet. App. 433 (1998); 
or when "outside the scope of competence", in Jones v. West, 
12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1100 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more and post service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Evidence submitted in support of a claim must be accepted as 
true for the purpose of determining whether the claim is well 
grounded, except when the evidentiary assertion (other than 
in a government record) is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  

However, such a definition must not be applied in a way that 
would deprive section 1154(b) of effect, specifically that 
the claimant's lay evidence prevails unless it is rebutted by 
"clear and convincing evidence to the contrary".  In that 
context, clear and convincing evidence is a higher 
evidentiary standard than the preponderance-of-the-evidence 
standard imputed by the benefit-of-the-doubt rule, because 
the evidence must be in equipoise before the benefit of the 
doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, etc.  See State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In determining 
whether documents submitted by a veteran are "satisfactory" 
evidence under section 1154(b), a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
back disorder.

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder which the RO declined 
to reopen in December 1995.  When a claim is finally denied 
by the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).


In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

A review of the RO's December 1995 findings shows, in 
essence, that it found no new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back disorder.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the last 
final disallowance (December 1995) of the claim.  This 
evidence consists of the medical opinion from a VA physician 
in essence relating injury in service to persistent back 
problems over a period of 32 years, and a service comrade's 
account of traumatic injury in service.  While additional 
evidence was submitted in support of the veteran's claim to 
reopen, the Board finds that the above evidence is sufficient 
and significant in and of itself to permit the conclusion 
that new and material has been submitted to warrant reopening 
of the veteran's claim for service connection for a back 
disorder.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).


As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
back disorder, the first element has been met.  Accordingly, 
the Board's analysis must proceed to a determination of 
whether the appellant's reopened claim is well grounded.


II. Whether the claim of entitlement to 
service connection for a back disorder is 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

As noted in the regulatory and judicial criteria discussed 
above, the threshold for finding a case to be well grounded 
in such a circumstance is much lower than for an ultimate 
substantive grant of service connection.

In this case, given the veteran's statements, those of a 
service comrade, and the medical evidence of record relating 
current back complaints to injury in service, there is an 
adequate basis to conclude that the veteran's claim of 
entitlement to service connection for a back disorder is well 
grounded.  

The Board is of the opinion that the veteran has presented a 
well-grounded claim of service connection for a back 
disorder.  The veteran and his service comrade are of course 
competent to provide a history of the alleged incident in 
service.  The veteran again is competent to allege a 
continuity of symptomatology, and has done so.  The post 
service medical evidentiary record includes competent medical 
opinion relating the veteran's low back symptomatology to 
traumatic injury sustained in service.  



Accordingly, for the purpose of well grounding the veteran's 
claim, the Board finds that the evidentiary record is 
favorable as the three requirements in this regard have been 
substantially satisfied.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

The Board has already determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  The 
Board has determined that the veteran's claim of entitlement 
to service connection for a back disorder is well grounded.  
The Board may not proceed to evaluate the claim on the merits 
at this time, but must instead ensure that the duty to assist 
the veteran has been fulfilled.  The issue of entitlement to 
service connection for a back disorder on a de novo basis is 
further addressed in the remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the claim is reopened.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a back disorder.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for a back disorder, the 
duty to assist attaches.  VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is of the 
opinion that further development is required.

The Board notes that there are outstanding records referred 
to in the evidentiary record which have not yet been obtained 
and associated with the claims file; namely, those from 
Workmen's Compensation and the SSA.  The Court has mandated 
that such records must be obtained.  Additionally, it is not 
clear that all post service documentation of treatment of the 
veteran for his back symptomatology has secured.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), and to ensure full compliance with due process 
requirements, the Board is deferring adjudication of the 
issue on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard the RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
of his back symptomatology since service.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.  The RO 
should also secure all documents 
referable to the veteran's award of 
Workmen's Compensation benefits and 
associate them with the claims file.

3.  The RO should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
disorder(s) found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
review by the examiner prior and pursuant 
to conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether any back 
disorder(s) found on examination are at 
least as likely as not related to any in-
service injury.  If the examiner is of 
the opinion that any current back 
disorder(s) is or are not related to in-
service injury, the examiner must express 
an opinion as to the most likely 
etiology.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a back disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 22 -


- 1 -


